Case 2:19-cv-02463-PA-JPR Document 105-4 Filed 08/16/19 Page 1 of 2 Page ID #:1595




     1
     2
     3
     4
     5
     6
     7
     8
                            UNITED STATES DISTRICT COURT
     9
                          CENTRAL DISTRICT OF CALIFORNIA
    10
                                   WESTERN DIVISION
    11
    12
         VALARIE NOLTE and RICHARD                  CASE NO. 2:19-CV-02463 PA (JPRx)
    13
         NOLTE,
    14                                              [PROPOSED] ORDER GRANTING
                    Plaintiffs,                     CROSS-DEFENDANTS’ MOTION
    15
              vs.                                   FOR ATTORNEY’S FEES
    16                                              PURSUANT TO CALIFORNIA
         CEC ENTERTAINMENT INC.,
                                                    CIVIL CODE § 1717 AGAINST
    17   LOLO, INC., LAURAN BROMLEY,
                                                    CROSS-CLAIMANT CEC
         BROMLEY INC., and DOES 4 through
    18                                              ENTERTAINMENT INC. IN THE
         20, inclusive,
                                                    AMOUNT OF $16,225.00
    19
                    Defendants.
    20                                              Date:     September 16, 2019
                                                    Time:     1:30 p.m.
    21
                                                    Ctrm:     9A
    22
    23
    24
    25   AND RELATED CROSS-ACTIONS

    26
    27
    28                                        -1-
           [PROPOSED] ORDER GRANTING CROSS-DEFENDANTS’ MOTION FOR ATTORNEY’S FEES
              PURSUANT TO CALIFORNIA CIVIL CODE § 1717 AGAINST CROSS-CLAIMANT CEC
                         ENTERTAINMENT INC. IN THE AMOUNT OF $16,225.00
Case 2:19-cv-02463-PA-JPR Document 105-4 Filed 08/16/19 Page 2 of 2 Page ID #:1596




     1            This matter coming before the Court on Cross-Defendants Bromley, Inc.
     2   John Kubik, and Veronica Kaldis, motion for attorney’s fees pursuant to California
     3   Civil Code § 1717 against Cross-Claimant CEC Entertainment Inc., the Court
     4   makes the following order:
     5            IT IS HEREBY ORDERED:
     6            Cross-Defendant Motion to Dismiss is granted, and Bromley, Inc. John
     7   Kubik, and Veronica Kandis are awarded attorney’s fees in the amount of
     8   $16,225.00.
     9
    10
    11   DATED: ___________                   ____________________________________
                                              UNITED STATES DISTRICT JUDGE
    12
         4828-1971-0369, v. 2
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                           -2-
             [PROPOSED] ORDER GRANTING CROSS-DEFENDANTS’ MOTION FOR ATTORNEY’S FEES
                PURSUANT TO CALIFORNIA CIVIL CODE § 1717 AGAINST CROSS-CLAIMANT CEC
                           ENTERTAINMENT INC. IN THE AMOUNT OF $16,225.00
